DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the term “may” which renders the claim indefinite because the term “may” by definition means -may or may not- and fails to positively recite a limitation.
Claims 7 , 10, and 12-13 recite the term “its” which renders the claim indefinite/unclear because the term “its” can refer to multiple elements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villani et al. (U.S. Patent No. 5,967,151).
As for Claim 1, Villani discloses an apparatus comprising: 
a holding structure (15) comprising a body (16) and a hole (hole defined by shafts 16) through the body, wherein a length and thickness of hair (14) can be inserted into the hole and wrapped around the body of the holding structure (see Figs. 4-5), a securing implement (18) configured to surround the length and thickness of hair that is wrapped around body of the holding structure (see Figs. 4-5),
a mass (23) serving aesthetic or functional purpose.
3. (Currently Amended) An apparatus as in claim 1, wherein said securing implement serves as means to hold in place a length of flexible strands stored by means of said holding structure (see Figs. 4-5).
5. (Currently Amended) An apparatus as in claim 1, as best understood, wherein said mass (23) serving aesthetic or functional purpose may have its visual appeal or function augmented with the use of a concealing implement surrounding, to some degree, the combination of said holding structure said securing implement (see Figs. 4-5).
6. (New) The apparatus of claim 1, wherein said holding structure and mass serving aesthetic or functional purpose consist of a single element (see Fig. 1). 
7. (New) The apparatus of claim 1, as best understood, wherein the securing implement (18) is a tube that is stretchable along its width (see Fig. 2).
8. (New) The apparatus of claim 1, wherein the mass (23) serving aesthetic or functional purpose comprises a semi-spherical mass (see Fig. 1).
9. (New) The apparatus of claim 1 further comprising a concealing implement (27) that surrounds the securing implement and at least a portion of the holding structure (see Fig. 5).
10. (New) The apparatus of claim 1, wherein the holding structure is a spool (see Figs. 1 and 5)), wherein said holding structure and mass serving aesthetic or functional purpose consist of a single element (see Fig. 1), and wherein the securing implement is a tube stretchable along its width (see Fig. 5).
11. (New) The apparatus of claim 1, wherein the mass serving aesthetic or functional purpose comprises a hook (mass 23 with aperture 25 defines a hook).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 5-13  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677